Citation Nr: 1127964	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a separate evaluation for psychiatric disabilities.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for arthralgia of the right wrist.

8.  Entitlement to service connection for a disability manifested by abdominal pain.

9.  Entitlement to service connection for obesity.

10.  Entitlement to an increased rating for major depressive disorder, currently evaluated as 50 percent disabling.

11.  Entitlement a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims 

The Board notes that the issue of service connection for diarrhea was addressed in the statement of the case issued in March 2008.  Subsequently, the RO granted service connection for diarrhea, effective August 2006.  Thus, this issue is no longer on appeal.

The issues of entitlement to service connection for hypertension, sleep apnea, and PTSD, and for an increased rating for major depressive disorder and a separate evaluation for psychiatric disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran experienced acute and transitory headaches in service due to medication for a psychiatric disability; the most probative evidence is against a conclusion that current headaches are related to service or a service-connected disability.

2.  The clinical evidence fails to establish that the Veteran's hyperlipidemia has resulted in a disability.

3.  A right wrist disability has not been demonstrated following service.

4.  The Veteran has not been diagnosed with an eating disorder. 

5.  Abdominal pain is a symptom contemplated in the evaluation assigned for service connected chronic diarrhea, and a separate and distinct abdominal disability manifested by abdominal pain has not been established by the evidence of record. 

6.  The evidence indicates the Veteran is currently employed full time earning approximately $30,000 per year.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  The criteria for establishing service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing service connection for arthralgia of the right wrist have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for establishing service connection for abdominal pain as a separate disability from service connected chronic diarrhea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 4.14 (2010).

5.  The criteria for establishing service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

6.  The requirements for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2006 letter, issued prior to the rating decision on 
appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter and a March 2009 letter advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment and personnel records, lay statements, private and VA medical records, the reports of VA examinations, evidence submitted by the Veteran, and the testimony of the Veteran and his spouse at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The regulations also provide that service connection may be warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A.  Headaches 

For secondary service connection, there must be medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is in effect for major depressive disorder, evaluated as 50 percent disabling; chronic diarrhea, evaluated as 10 percent disabling; and for seasonal allergic rhinitis, evaluated as noncompensable.

The Veteran asserts service connection is warranted for headaches.  He argues his headaches began in service after he took medication for his service-connected psychiatric disability.  

The evidence supporting the Veteran's claim for service connection for headaches includes the service treatment records and post-service medical records.  The service treatment records disclose Serzone was prescribed for major depressive disorder in June 2000.  About ten days later, he complained of headaches from the medication.  It was indicated the medication would be changed if there was no improvement in his headaches.  Serzone was discontinued later in July 2000 when the Veteran continued to report headaches.  

When seen in a VA outpatient treatment clinic in July 2006, the Veteran reported his headaches had been present since his discharge from service.  The next day, he asserted he had daily headaches, and thought they might be stress or depression related.  

On VA examination in June 2009, the Veteran maintained the headaches were related to Serzone or possibly to a head injury in service.  He claims that he stood up under a helicopter blade and it almost knocked him out.  He indicated he did not seek any treatment following this incident.  

At a VA outpatient clinic in February 2010, the Veteran added he fell eight feet when he hit the top of his head on the main rotor of a helicopter while in service.  He stated he had ongoing headaches.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence.  While it is true the Veteran had headaches following treatment with Serzone, the medication was discontinued quickly, and the service treatment records contain no further complaints of headaches.  On his separation examination in November 2000, he denied having any injury or illness other than his depression and seasonal allergies.  In addition, he did not mention having headaches on the VA examination in March 2001, shortly after his separation from service.  

Following a VA examination in June 2009, the examiner concluded there were no objective findings to support a diagnosis of headaches.  The examiner reviewed the claims folder in September 2009 and opined that headaches were less likely as not caused by, related to, or worsened beyond normal progression by major depressive disorder and/or anti-depressant medications.  

Although the Veteran alleges he sustained a head injury during service, the service treatment records contain no mention of any such injury.  Indeed, his 2006 application claimed headaches as a result of medication in service, with no mention of a head injury.  At the 2009 examination, he alleged that a helicopter blade "almost" knocked him out.  During the 2010 examination, he stated he fell eight feet when he hit the top of his head on the main rotor of a helicopter.  Moreover, he currently contends he has had headaches ever since service.  However, he did not complain of headaches in service following the cessation of Serzone, he denied any disability other than depression and allergic rhinitis at his separation examination, and had no complaints concerning headaches on his general medical examination in March 2001.  In light of the inconsistencies of the Veteran's contentions throughout the claim and the lack of any complaints of headaches following the discontinuance of Serzone in service or for 5 years after discharge from service, the Board finds the Veteran's contentions regarding his claimed headaches are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Moreover, to the extent the Veteran contends he suffers from a chronic headache disorder that is related his service connected disability, as a lay person, his opinion as to the etiology of headaches is not a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In this case, the only competent medical opinion found his major depressive disorder or medication for it did not cause or aggravate the Veteran's headaches.  

The Board concludes, accordingly, that the medical findings of record are of greater probative value than the Veteran's allegations regarding the etiology of headaches.  Thus, the Board finds the preponderance of the evidence is against the claim for service connection for headaches.

B.  Hyperlipidemia

The evidence supporting the Veteran's claim includes his statements.  During the hearing before the undersigned in March 2010, the Veteran testified that he learned he had hyperlipidemia when he was hospitalized in 2006.  He argues it is related to his service-connected psychiatric disability since when he is depressed, he tends to eat to relieve his symptoms.  He reports he eats sugary foods.

The Veteran was noted to have a past medical history of hyperlipidemia during the June 2009 VA examination.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical records.  Initially, the Board notes the Veteran's cholesterol and triglyceride levels were normal when tested in September 1996 and in January 1997.  

Service connection for hyperlipidemia is not warranted because, by itself, it is considered merely a laboratory finding which has not resulted in any disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  The Board concludes, accordingly, that the preponderance of the evidence is against the claim for service connection for hyperlipidemia.

C.  Right Wrist Arthralgia

The evidence supporting the Veteran's claim includes his statements and some of the medical records.  The service treatment records disclose the Veteran was seen in April 1995 and reported a two-month history of right dorsal wrist pain with hyperextension.  He denied trauma.  His symptoms were intermittent, occurring about two times a week.  The assessment was repetitive use injury.  Medication and ice were prescribed.  

The Veteran was seen in a VA outpatient treatment clinic in March 2007.  He reported he had right wrist pain that radiated up his arm.  He said it started six months ago.  Motor and sensory examination was normal.  The assessment was carpal tunnel syndrome with a recommendation for a splint and an EMG.  However, a July 2007 nerve conduction study was normal.  He also described pain in the right wrist in March 2008.  

In a March 2010 letter, the Veteran's spouse added that he has complaints of pain in his right wrist.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence.  While it is true the Veteran was seen on several occasions during service for complaints involving his right wrist, the remainder of the service treatment records are negative for complaints or findings concerning the right wrist.  He completed a report of medical assessment in November 2000.  It was noted he presented for a separation assessment.  Other than a depressive disorder, the Veteran denied any other medical illnesses and the examiner stated that a chart review showed only depression and seasonal allergic rhinitis.  

The fact remains that while he was treated for right wrist problems twice in service, he continued to serve on active duty for more than five years without any further complaints relating to the right wrist.  It is also significant to point out that he made no reference to a right wrist problem on the VA examination conducted in March 2001, a few months following his discharge from service.  It was stated he had no musculoskeletal complaints and no abnormalities were noted.  

During the VA examination in June 2009, the Veteran acknowledged he did not seek medical care in service after his initial treatment for right wrist complaints, but asserted he learned to live with it.  He claimed his symptoms included pain, stiffness, swelling and instability.  He insisted the pain had progressed up his arm and to the shoulder.  X-rays of the right wrist were negative.  The examiner stated there were no objective findings to support a diagnosis for the right wrist.  While a diagnosis of carpal tunnel syndrome was provided in a March 2007 evaluation, such diagnosis was based on the Veteran's reported symptoms only, as motor and sensory examination at that time were normal and subsequent EMG was normal.  

The Board finds that the normal EMG when considered with the current VA examination revealing no objective findings to support a diagnosis for the right wrist indicate that the Veteran does not suffer from a right wrist disability.  As noted above, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).  In the absence of a chronic pathological process associated with the Veteran's right wrist service connection is not warranted. 

The Board concludes the medical findings on examination are of greater probative value than the Veteran's lay assertions of the presence of a right wrist disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection for that disorder is denied. 

D.  Obesity

The service treatment records reveal the Veteran weighed 169 pounds when he was examined in December 1992 prior to his enlistment in service.  He weighed 223 pounds in October 1996, 236 pounds in January 1997, 225 pounds in April 2000, and 262 pounds in November 2000.

The record shows the Veteran has continued to gain weight after his discharge from service.  At the time of the June 2009 VA examination, he weighed 387 pounds.

In the present case, the Board there is ample evidence showing that the Veteran is obese.  The medical evidence of record includes current findings of obesity.

In any event, obesity itself is not considered a disability for which service connection may be granted.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, supra.  In this case there is no evidence showing the Veteran has been diagnosed with an eating disorder. 

Thus, for the foregoing reasons, the Board concludes that the Veteran's excessive weight does not constitute a current disability for which service connection may be established.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of evidence of a present disability, there can be no valid claim. Brammer, 3 Vet. App. 223, 225.  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against his claim, and service connection for chronic obesity is not warranted.

E. Disability Manifested by Abdominal Pain

The Veteran is also claiming service connection for a disability manifested by abdominal pain.  The Veteran has argued that his abdominal pain started when his diarrhea got worse.  The Board notes the Veteran is already service connected for chronic diarrhea analogously under Diagnostic Code 7319.  Evaluations assigned pursuant to that diagnostic code include consideration of abdominal distress.  38 C.F.R. § 4.114.  As the Veteran receives a 10 percent rating for that disorder, his complaints of abdominal pain are already being considered.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

To the extent the Veteran contends that he has a separate and distinct abdominal disorder, the Board notes that the June 2009 VA examination including diagnostic testing which revealed normal gastric contours and normal small bowel.  The examiner determined that there were no objective findings to support a diagnosis for abdominal pain.  As noted above, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez, supra.  

In the absence of a separate and distinct disability causing abdominal pain other than the service connected diarrhea, service connection for a separate disorder manifested by abdominal pain is not warranted. 

	II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both lower extremities (including the bilateral factor) will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

Service connection is in effect for major depressive disorder (50 percent disabling), chronic diarrhea associated with major depressive disorder (10 percent disabling), and seasonal allergic rhinitis (noncompensable).  

The evidence establishes that the Veteran has been gainfully employed as an Information Technology Manager (IT) since December 2004.  On his substantive appeal filed in March 2008, he reported earning $24,000 a year in that occupation.  During his hearing before the undersigned, he indicated he earned approximately $30,000 per year.  The Veteran's primary argument regarding entitlement to a TDIU is that he is unable to advance in his career and he is poorly paid for the work he does.  His outpatient treatment records reflect his frustration with the poor pay.  His most recent hospital summary from February 2011 indicates he continues to be employed.

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 CFR § 4.16.  Currently, the poverty threshold is $11,369.  In 2008, the poverty threshold was $10,991.

While the Veteran is dissatisfied with his salary, he is currently earning well above the poverty threshold and has done so during the course of the appeal.  Moreover, the record does not reflect that he is working in a sheltered or protected environment.  

Accordingly, as the evidence clearly reflects that the Veteran has been gainfully employed throughout the appeal period, entitlement to a TDIU is denied.  The Board acknowledges that several claims, including his claim for an increased rating for his service connected major depression, are being remanded.  However, as the Veteran is gainfully employed, there is no basis upon which his claim of TDIU can be granted at this time regardless of the outcome of the issues being appealed.  Thus, remand of this issue is not required.

	III.  Other considerations

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for headaches is denied.  

Service connection for hyperlipidemia is denied.

Service connection for a disability manifested by abdominal pain separate from the service connected chronic diarrhea is denied.

Service connection for arthralgia of the right wrist is denied. 

Service connection for obesity is denied.

A total disability rating based on individual unemployability is denied.


REMAND

The Veteran also asserts service connection is warranted for hypertension, sleep apnea, and PTSD, as well as an increased rating for his service connected major depressive disorder.  He also seeks a separate evaluation for psychiatric disabilities. 

With regard to his claim for an increased rating for his major depressive disorder, the Board notes that the Veteran recently submitted treatment records showing he was hospitalized in February 2011.  He was taken to the hospital after expressing suicidal ideation to investigators who were confiscating his computer due to investigate child pornography.  His symptoms were improved by the time of his discharge.  

However, as the current status of his major depressive disorder is uncertain, the Board finds that the Veteran should be scheduled for a VA examination to determine the current nature and severity of his condition.  Moreover, the Veteran has also claimed service connection for PTSD.  The 2011 private treatment records provide a diagnosis of such, but do not address the symptomatology upon which such diagnosis was based.  The note the Veteran reporting he has flashes of his accident when he hit his head on a helicopter and guilt over his friends death.  However, his service treatment records reveal no head injury and note that he did not witness his friend's death.  Moreover, the 2011 private treatment records reveal a diagnosis of personality disorder with schizoid, avoidant and dependent traits.  Clarification of symptomatology attributable to service connected depressive disorder versus nonservice connected personality disorder should be done on examination.  

The issue of entitlement to a separate evaluation for psychiatric disabilities is intertwined with the remand of the claim for service connection for PTSD and is, therefore, deferred.

With respect to the Veteran's claim for service connection for hypertension, the Board acknowledges that the examiner who conducted the June 2009 VA examination opined that the Veteran's major depressive disorder, including medication he took for that, was not a causative factor regarding the existence of hypertension.  However, he failed to address whether any aggravation of hypertension occurred.  

In Allen, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Accordingly, additional opinion is necessary.

Concerning the Veteran's claim for service connection for sleep apnea, he states he had sleep problems and that he was exhausted during service.  He claims he reported his symptoms, but it was believed his problems were related to insomnia.  He also alleges the CO2 level in his blood was elevated, and this is related to sleep apnea.  The service treatment records do show the Veteran was seen on several occasions for complaints involving sleep problems.  It was indicated he had insomnia and restless sleep.  A laboratory study in May 2000 revealed CO2 was 31, and that this was slightly elevated.  However, the service treatment records are negative for complaints or findings suggestive of sleep apnea.  The Veteran was seen for a separation assessment in November 2000.  It was indicated he had received a Medical Evaluation Board due to a depressive disorder.  The Veteran denied any other medical illnesses.  Sleep apnea was first identified following a sleep study at a private clinic in August 2006.  In light of the above, the Board finds that a VA opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO/AMC for action as follows:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for any psychiatric disability, hypertension, or sleep apnea.  After securing the necessary release, the RO/AMC should obtain any records which are not duplicates of those already contained in the claims file.  In addition, obtain VA treatment records from the Biloxi and Pensacola VA medical facilities dating since March 2010. 

2.  Return the claims file to the examiner who conducted the June 2009 hypertension examination and who provided the September 2009 opinion, if available.  Following review of the claims folder, the physician should provide an opinion concerning whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's service-connected major depressive disorder caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his hypertension.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.

The rationale for any opinion expressed should be set forth.  If the examiner determines that a physical examination is necessary to provide the requested information, one should be scheduled.  If the original examiner is not available, the claims file should be forwarded to another examiner with similar qualifications to obtain the requested opinions.

3.  Send the claims file to a VA pulmonologist for review.  Following review of the claims folder, the physician should provide an opinion concerning whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's sleep apnea arose in service or is otherwise related to service.  In rendering the opinion, the physician should discuss the significance of the laboratory study in May 2000 which revealed CO2 of 31.

4.  Schedule the Veteran for a VA mental health examination to determine the current nature and severity of the Veteran's psychiatric disability and to determine whether the Veteran suffers from PTSD as a result of service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder identified.  If PTSD is diagnosed, the examiner should indicate whether such is related to military service to including hearing about (but not witnessing) his friend's death.  In addition, if a personality disorder is diagnosed, the examiner should indicate which, if any, of the psychiatric symptoms present are related solely to the personality disorder, rather than service connected major depressive disorder.  A rationale for the opinions expressed should be provided.  

5.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


